Citation Nr: 0926829	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-37 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
Raynaud's phenomenon of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 1978 to 
December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
RO in Milwaukee, Wisconsin, which granted service connection 
for Raynaud's phenomenon, assigning an initial 10 percent 
rating.  

During the pendency of the appeal, an increased evaluation 
from 10 percent to 20 percent was granted for Raynaud's 
phenomenon by rating decision dated in November 2006, and 
from 20 percent to 40 percent in a March 2009 rating 
decision, both increases were made effective as of the award 
of service connection.  The Board notes, with respect to 
increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  While the appellant previously 
argued entitlement to a 40 percent rating in his December 
2006 substantive appeal, he now argues for a rating in excess 
of 40 percent.  The appeal is not abrogated.

The appellant also underwent a left index finger amputation 
during the course of this claim.  He was given a temporary 
total rating for convalescence from the date of surgery, May 
9, 2008, to October 1, 2008, in an August 2008 rating 
decision.  The appellant has not filed a Notice of 
Disagreement to this decision.  

The Board remanded this case in June 2008, for further 
development.  It returns now for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's left index finger was amputated, but it 
did not autoamputate.

2.  The appellant's service-connected Raynaud's phenomenon 
has been manifested by characteristic attacks daily, with 
chronic ischemia and ulcers, but without autoamputation of 
one or more digits.  


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent for 
Raynaud's phenomenon, but no higher, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.104, 4.117, DC 7117 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for an 
increased initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the appellant's claim, two 
letters dated in March 2006 fully satisfied the duty to 
notify provisions, including notice of the degree of 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The first letter, sent on March 8, 
provided all necessary notice except for the fourth and fifth 
elements of Dingess.  The second letter, sent on March 20, 
provided those missing portions of Dingess notice.  The 
appellant's claim was subsequently granted in April 2006.  
VCAA notice obligations were satisfied prior to the ratings 
decision.  Recently, VCAA compliant notice was sent again in 
July 2008, with readjudication in March and May 2009.  The 
Board finds that any error in VCAA duty to notify 
requirements is harmless.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant an appropriate VA examination 
in 2008.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA 
examination report is thorough, supported by VA outpatient 
treatment records, and addressed all of the rating criteria.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (2007).

II. Increased Rating

The appellant contends that he is entitled to a rating in 
excess of 40 percent for his Raynaud's phenomenon.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The appellant's service-connected Raynaud's phenomenon 
currently is evaluated as 40 percent disabling.  See 38 
C.F.R. §§ 4.104, 4.118, DC 7714- 7117 (2008).  A 40 percent 
rating is assigned for Raynaud's syndrome with characteristic 
attacks occurring at least daily.  A 60 percent rating is 
assigned for Raynaud's syndrome with 2 or more digital ulcers 
and a history of characteristic attacks.  A maximum 100 
percent rating is assigned for Raynaud's syndrome with 2 or 
more digital ulcers plus autoamputation of 1 or more digits 
and a history of characteristic attacks.  A Note to DC 7117 
defines a characteristic attack as consisting of sequential 
color changes of the digits of 1 or more extremities lasting 
minutes to hours, sometimes with pain and paresthesias, and 
precipitated by exposure to cold or by emotional upset.  This 
Note also states that the evaluations assigned under DC 7117 
are for the disease as a whole, regardless of the number of 
extremities involved or whether the nose and ears are 
involved.  See 38 C.F.R. § 4.104, DC 7117 (2008).

The appellant has had his left index finger amputated, for 
which he receives a separate 20 percent rating, which is not 
on appeal.  The criteria for a 100 percent rating for 
Raynaud's discussing the loss of digits due to amputation.  
Autoamputation is the "spontaneous detachment from the body 
and elimination of an appendage or of an abnormal 
growth...."  Dorland's Illustrated Medical Dictionary 180 
(30th ed. 2003).  The October 2008 VA examination report 
indicates that the appellant's finger was amputated during 
the course of treatment, recommended by a plastic surgeon.  
There is no evidence that the amputation was an 
autoamputation.  As the appellant is separately rated and the 
digit loss does not fall within the ratings criteria, the 
Board finds that it is not a basis for a higher rating for 
Raynaud's phenomenon.  The criteria for a 100 percent rating 
are not met.  See 38 C.F.R. § 4.104, DC 7117.

The remaining possible higher rating is a 60 percent rating 
for Raynaud's with 2 or more digital ulcers, with a history 
of characteristic attacks.  See id.  The appellant's current 
40 percent rating is recognition that he has such attacks 
daily.  The Board is satisfied by the evidence of attacks.  
The evidence must show the presence of ulcers.

The appellant had two VA examinations in connection with this 
claim.  The first VA examination, in March 2006, did not 
address ulcers.  The examination described the attacks and 
their impact on his employment, but did not mention ulcers.  

The appellant had his second VA examination in October 2008.  
There is no indication of ulcerations in the report.  The 
examiner found no current flare-ups of Raynaud's during the 
examination, but noted that the day was warm and the 
appellant's skin temperature was good.

The file contains a letter from a VA doctor, stating that the 
appellant had a May 2008 left index finger amputation due to 
ongoing pain and ulcerations in the joints.  An April 2008 
treatment note, from the lead up to surgery, indicates that 
the assessment was chronic ischemia of the left index finger, 
despite the prior revascularization surgeries.  

The appellant also submitted November and December 2006 
letters and treatment records from a Dr. Hinkle.  The 
December 2006 doctor's letter indicates that the appellant 
was having daily Raynaud's symptoms and that, in the past 
year, the symptoms had begun to occur in his right hand and 
ears.  There is no indication of ulcerations in these 
records.  

The Board has also considered the July 2004 VA examination, 
conducted during a prior claim.  While describing the 
appellant's left hand and surgical scar residuals, the 
examiner noted that there was no evidence of ulceration.  

The Board has also considered the appellant's statements.  
The appellant contends that he has had ulcerations for many 
years.  The appellant has also submitted several statements 
from friends and family, dated April 2009.  Several of these 
also indicate the presence of ulcers and sores, on the index 
finger particularly.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Similarly, the Board accepts that the appellant's friends and 
family are also competent to report the presence of sores and 
ulcers.  In particular, the Board notes that the appellant's 
wife and daughter, A.B., have reported the presence of sores 
and ulcers on the index and middle fingers.  With the left 
index finger amputated, no ulcerations can be present to 
support a higher rating.  

The Board has reviewed the VA treatment records and can find 
no indication of skin ulcerations in the treatment records.  
The Hinkle records also fail to mention ulcers.  The reason 
for amputation was ulceration in the joints, which is not an 
observable ulceration, as described by the lay statements.  
Resolving reasonable doubt in favor of the appellant, the 
Board finds that the appellant has a history of ongoing 
ulcerations due to Raynaud's phenomenon.  As the lay 
statements indicate that the ulcerations occur on the middle 
finger, the Board finds that the ulcerations were present 
before and after the index finger amputation.  The criteria 
for a 60 percent rating, but no higher, have been met.  See 
38 C.F.R. § 4.104, supra.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's Raynaud's 
phenomenon is not inadequate.  The appellant continuously 
describes flare-ups dependent on the weather and the use of 
gloves to eliminate vibration and temperature variation.  The 
appellant describes the expected characteristic attacks, as 
outlined in DC 7117.  There are indications that the 
appellant lost some work due to the condition, it does not 
appear that the appellant has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  In other words, he does not 
have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for 
that service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 60 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As described above, the Board has resolved reasonable doubt 
in favor of the appellant.  The Board has, therefore, applied 
the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating of 60 percent, but no 
higher, for Raynaud's phenomenon of the left hand is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


